Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 14-16, 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-9, 14-16, 18-23 recites the limitation "a fume extractor" or “a modular hob” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

These claims should be recited as "the fume extractor" or “the modular hob”. 

Claims 5-6 recite automatically adapted to components actually connected thereto. It is unclear what is included in the limitations of “components” as no specific components or structure of components is claimed. Therefore, the metes and bounds of the claim are unable to be determined. In other words, it is not clear which “components” are being referred to. 

Regarding claims 5 and 6, it is unclear what is meant by “automatically adapted to components.” There is no indication or claimed structure for determining how the control device is automatically adapted to components. How is the control device adapted? How is it automatically adapted? The phrase “adapted to” implies additional, unclaimed structure. It is not clear how the control device is configured to accomplish the functional language as no structural limitations are claimed. Limitations from the specification are not to be read in the claim. 
	It is unclear what is meant by the term “actually.”
It is unclear what is meant by the term “thereto”. Is thereto referring back to the control device? As in the unknown “components” are connected to the control device?

Claim 14 recites, “controlling any components of the modular hob system.” It is unclear which components are included in the limitations of the claim. 

Claims 18 and 19 recite “the hob is configured to be free of control devices.” It is unclear how the hob would be free from control devices when claim 13 recites a control device integrated into the fume extractor. Claims 18 and 19 must include all the limitations of claim 13. Claim 19 depends on claim 14 which further defines a control device. 
	It is also unclear what limitations are included in the word “configured”. This implies additional limitations which are not found in the claims. Limitations from the specification are not to be read into the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-16, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Doty (US 5,190,026) in view of Gagas (US 2007/0023420).

Doty discloses regarding claim 1, a fume extractor apparatus (See Figs 1 and 2) comprising a downdraft extractor fan 60 comprising an integrated control device 90 for a modular hob system 20 at least two interfaces for connecting modularly configured hobs, (control units 90 and 91, See Column 5, Line 55 – Column 6, Line 30) with the control units being configured to control the fume extractor. (See Column 7, Lines 1-25) Doty fails to disclose wherein the control device is integrated into the fume extractor apparatus to form an assembly unit with the fume extractor apparatus. Gagas discloses the controls of the ventilator may be integrated into the cooktop or the ventilator itself. (See Paragraphs [0035]). The controls may also be integrated into the apparatus with which they are associated. (See Paragraph [0128]) It would have been obvious to adapt Doty in view of Gagas to provide the control device is integrated into the fume extractor apparatus to form an assembly unit with the fume extractor apparatus as Gagas discloses this is an obvious configuration or obvious variant. It has also been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. 
Regarding claim 2, Figs 4A, 4B and 4C show the two interfaces 90 and 91 are different and being arranged between the hobs. 


Regarding claim 7, Figs 1 and 4a-4c show the control devices having a housing. Regarding claim 8, a temperature probe 295c is considered a sensor connected to the user interface. (See Column 9, Lines 45-62) 
Regarding claims 9, 16, 20-23 and 16, Figs 13A-13C show connecting devices 93b which would allow for automatic identification of the user interface when connected. 
Doty discloses regarding claim 13, a fume extractor apparatus (See Figs 1 and 2) comprising a downdraft extractor fan 60 comprising an integrated control device 90 for a modular hob system 20 at least two interfaces for connecting modularly configured hobs, (control units 90 and 91, See Column 5, Line 55 – Column 6, Line 30) with the control units being configured to control the fume extractor. (See Column 7, Lines 1-25) Fig 3 shows at least one hob 38. Doty fails to disclose wherein the control device is integrated into the fume extractor apparatus to form an assembly unit with the fume extractor apparatus. Gagas discloses the controls of the ventilator may be integrated into the cooktop or the ventilator itself. (See Paragraphs [0035]). The controls may also be integrated into the apparatus with which they are associated. (See Paragraph [0128]) It would have been obvious to adapt Doty in view of Gagas to provide the control device is integrated into the fume extractor apparatus to form an assembly unit with the fume extractor apparatus as Gagas discloses this is an obvious configuration or obvious variant. It has also been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Regarding claim 15, Figs 4a-4c show connections 93b, 95b for energy transmission. 
Doty discloses regarding claim 24, a fume extractor apparatus (See Figs 1 and 2) comprising a downdraft extractor fan 60 comprising an integrated control device 90 for a modular hob system 20 at least two interfaces for connecting modularly configured hobs, (control units 90 and 91, See Column 5, Line 55 – Column 6, Line 30) with the control units being configured to control the fume extractor. (See Column 7, Lines 1-25) A connection 93b is shown for controlling a fume extractor, a housing 1, 20, which is at least splash tight, liquid tight and dust tight. Figs 13B and 13C do not show any gaps, therefore the housing would be considered at least splash, liquid or dust tight. 

Response to Arguments
Applicant's arguments filed 3/14/2021 have been fully considered but they are not persuasive.

In response to applicant’s argument on page 8 of the reply, the arguments pertain to the amended portion of the claim. Gagas is used to show the amended portion of the claim.

In response to applicant’s argument on page 9. Fig 13B, applicant argues the control knobs are abstracted. The Figures do not show any gaps. Applicant argues 13A shows gaps in the trim pieces 97. However, the areas to which applicant is referring are pieces for seating the housing and are not part of the body of the housing itself. The corners of the trim which are “cut” are not gaps in the housing. They would be used to properly fit the control housing in the hob housing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


5/14/2021